DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group III, claims 8-16 in the reply filed on May 10, 2022 is acknowledged. Claims 1-7 and 17-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. The requirement is deemed proper and is therefore made FINAL.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10-11 and 14-16 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 10-11, this claim is unclear because there is no antecedent basis for “alkyl lithium compound”.  The examiner assumes that “formula 1” means “formula I” in claim 8 and not “formula 1” listed in claim 3.  Applicant indicates that there is a reaction product between the alkyl lithium compound and the compound of formula 1.  However, the formula I in claim 8 seems to be a final product which is already reacted to the alkyl lithium compound.  Perhaps applicant meant formula III as noted in claim 5 which does not have the lithium already reacted to it.
Regarding claims 14-15, there is no antecedent basis for “first monomer”.
Regarding claim 16, there is no antecedent basis for “alkyl lithium compound”.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lawson et al (WO 2011/082277) in view of Nnadi et al (US 4,083,895). 
Regarding claims 8-9, Lawson teaches a method of making a functionalized polymer ([0003]) which is an elastomer.  It comprises the step of polymerizing at least one conjugated diene with a vinyl aromatic ([0024]) in the presence of a functionalized polymerization initiator which is the reaction of this compound:

    PNG
    media_image1.png
    153
    188
    media_image1.png
    Greyscale
(page 3)
	With a metalating agent such as C-Li (page 6).
When n=0, m=3 and T is methyl of the above formula, the reaction gives a structure which looks like:

    PNG
    media_image2.png
    81
    183
    media_image2.png
    Greyscale

It fails to teach that there is a benzene ring between the Si and the CH2 moieties.  However, Lawson notes that the T moiety is not limited to methyl, ethyl, propyl groups ([0011]) and that T can be anything as long as the metalating reagent may abstract a proton and the metal-alkyl bond initiates polymerization. 
	Nnadi teaches a variety of initiators for elastomers, including methyl lithium, ethyl lithium, and propyl lithium (col. 2, lines 45-55).  These correspond to the T group in the above formula being methyl, ethyl or propyl.  Nnadi also teaches that the initiator can be benzyl lithium (col. 2, lines 50-51).
	It would have been obvious to a person of ordinary skill in the art at the time of the invention to replace the methyl “T” group as taught by Lawson with a benzyl group as noted by Nnadi.  In view of Nnadi's recognition that these groups are equivalent and interchangeable, it would have been obvious to one of ordinary skill in the art to substitute one with the other and thereby arrive at the present invention.  Case law holds that the mere substitution of an equivalent (something equal in value or meaning, as taught by analogous prior art) is not an act of invention; where equivalency is known to the prior art, the substitution of one equivalent for another is not patentable.  See In re Ruff 118 USPQ 343 (CCPA 1958).
	Regarding claim 10, Lawson teaches that prior to the polymerization step, the alkyl lithium compound and the alkylamino silane compound are reacted ([0017]) in a hydrocarbon solvent.
	Regarding claim 11, Lawson teaches that the monomers are added after the formation of the initiator ([0020]).
	Regarding claim 12-15, Lawson teaches that the monomers can be 1,3-butadiene and styrene (Examples).
	Regarding claim 16, Lawson teaches that the alkyl lithium compound is sec-butyllithium (Examples).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DORIS L LEE whose telephone number is (571)270-3872. The examiner can normally be reached M-F 8 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on 571-272-1119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DORIS L. LEE
Examiner
Art Unit 1764



/DORIS L LEE/Primary Examiner, Art Unit 1764